NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0487n.06

                                      Case No. 15-5553

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                               FILED
                                                                         Aug 22, 2017
UNITED STATES OF AMERICA,                        )                   DEBORAH S. HUNT, Clerk
                                                 )
       Plaintiff-Appellee,                       )
                                                 )       ON APPEAL FROM THE UNITED
v.                                               )       STATES DISTRICT COURT FOR
                                                 )       THE WESTERN DISTRICT OF
MICHAEL STEPHENS, aka Michael                    )       TENNESSEE
Williams,                                        )
                                                 )
       Defendant-Appellant.                      )

       BEFORE: MOORE, SUTTON, and DONALD, Circuit Judges.

       PER CURIAM. Michael Stephens received a career-offender guidelines enhancement in

connection with his sentence for conspiracy to possess and distribute cocaine. On appeal, we

upheld the enhancement on the basis of Stephens’ prior convictions for aggravated burglary,

Tenn. Code § 39-14-403, attempted aggravated burglary, id., and felony drug possession. United

States v. Stephens, 651 Fed. App’x 445 (6th Cir. 2016). Applying United States v. Ozier, 796
F.3d 597, 600–03 (6th Cir. 2015), we found Tennessee’s aggravated burglary statute divisible.

As a result, we looked to the facts of Stephens’ prior conviction for attempted aggravated

burglary to determine whether he had committed a generic form of the offense of “burglary of a

dwelling.” We found that he had. Stephens, 651 Fed. App’x at 448. Following Mathis v. United

States, 136 S. Ct. 2243 (2016), the Supreme Court vacated this judgment and remanded for

further consideration. In light of Mathis and our recent decision in United States v. Stitt,
Case No. 15-5553, United States v. Stephens


860 F.3d 854, 857–59 (6th Cir. 2017) (en banc), we reverse our prior determination and remand

for resentencing, as both the government and Stephens agree is appropriate.




                                               2